—Order of the Appellate Term of the Supreme Court, First Department, entered on or about March 24, 1994, which affirmed orders of the Civil Court, New York County (Bruce Kramer, J.), entered January 11, 1993, September 1, 1992, June 25, 1992, and October 29, 1991, each of which had extended the time of respondent-tenant to pay rent pursuant to the parties’ stipulation, stayed execution of the warrant of eviction, and failed to direct the entry of a money judgment of $5,000 in favor of the petitioner, unanimously reversed, to the extent appealed, on the law and on the facts, and a $5,000 money judgment is to be entered in favor of the petitioner, without costs.
Strict enforcement of the parties’ stipulation, including the award of the money judgment for legal fees in the amount of $5,000, is warranted based upon the principle that the parties to a civil dispute are free to chart their own litigation course (see, Mitchell v New York Hosp., 61 NY2d 208, 214). Enforcement of the stipulation also serves the interest of efficiency in the final resolution of this dispute (see, Hallock v State of New York, 64 NY2d 224, 230). Concur — Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.